 1
                                                               FILED IN THE
 2                                                         U.S. DISTRICT COURT
                                                     EASTERN DISTRICT OF WASHINGTON

 3
                                                      Aug 05, 2019
 4                                                        SEAN F. MCAVOY, CLERK


 5                        UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8 WAYNE DUFFER, and all others            No. 2:19-cv-00098-SAB
 9 similarly situated,                     No. 2:18-cv-00366-SAB
10        Plaintiffs,
11        v.
12 SUTTELL & HAMMER, P.S., a
13 Washington Corporation; and
14 PORTFOLIO RECOVERY ASSETS,
15 LLC, a Delaware Limited Liability       ORDER CONSOLIDATING
16 Company,                                CASES
17        Defendants.
18
19 LUCAS CASE, an individual,
20        Plaintiff,
21        v.
22 SUTTELL & HAMMER, P.S., a
23 Washington Corporation; and
24 PORTFOLIO RECOVERY
25 ASSOCIATES, LLC, A Delaware Limited
26 Liability Company,
27        Defendants.
28


     ORDER CONSOLIDATING CASES Ԅ 1
 1        Before the Court are Unopposed Motions to Consolidate, (No. 2:19-cv-
 2 00098-SAB, ECF No. 10; No. 2:18-cv-00366-SAB, ECF No. 16.) The motions
 3 were heard without oral argument.
 4        The parties ask the Court to consolidate these two cases as both cases pursue
 5 identical theories of liability under the Fair Debt Collection Practices Act and
 6 contain substantially similar allegations. The Court finds it appropriate to
 7 consolidate these two cases under Fed. R. Civ. P. 42(a).
 8 Accordingly, IT IS HEREBY ORDERED:
 9        1.    The parties’ Unopposed Motions to Consolidate, No. 2:19-cv-00366-
10              SAB, 10; No. 2:18-cv-00366-SAB, ECF No. 16, are GRANTED.
11        2.    Case No. 2:19-cv-00098-SAB is consolidated with Case No. 2:18-cv-
12              00366-SAB.
13        3.    All future pleadings shall be filed under Case No. 2:18-cv-00366-
14              SAB, unless the Court directs otherwise. Case No. 2:19-cv-00098-
15              SAB shall be administratively closed.
16        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
17 and forward copies to counsel.
18        DATED this 5th day of August 2019
19
20
21
22
23
24
25
                                                 Stanley A. Bastian
26
                                             United States District Judge
27
28


     ORDER CONSOLIDATING CASES Ԅ 2
